         Case 6:20-cv-01201-ADA Document 21 Filed 04/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 DYNAENERGETICS EUROPE GMBH, §
 and DYNAENERGETICS US, INC. §
                             §
      Plaintiffs,            §
                             §
 v.                          §                       Civil Action No. 6:20-CV-01201-ADA
                             §
 NEXTIER OILFIELD SOLUTIONS  §                       Jury Trial Demanded
 INC.                        §
                             §
      Defendant.             §



                                 NOTICE OF APPEARANCE


       Please take notice that the following attorney is entering an appearance as lead counsel for

Defendant NexTier Oilfield Solutions Inc. (“Defendant”): Amir Alavi, State Bar No. 00793239,

of Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C., (713) 655-1101, (713) 655-0062

(Facsimile), and aalavi@azalaw.com. Mr. Alavi is currently admitted to practice in the Western

District of Texas.

Dated: April 21, 2021                        Respectfully submitted,


                                             /s/ Amir H. Alavi
                                             Amir Alavi
                                             State Bar No. 00793239
                                             AHMAD, ZAVITSANOS, ANAIPAKOS,
                                             ALAVI & MENSING, P.C.
                                             1221 McKinney Street, Suite 2500
                                             Houston, Texas 77010
                                             (713) 655-1101
                                             aalavi@azalaw.com

                                             ATTORNEYS FOR DEFENDANT
                                             NEXTIER OILFIELD SOLUTIONS INC.
         Case 6:20-cv-01201-ADA Document 21 Filed 04/21/21 Page 2 of 2




                                 CERTIFICTE OF SERVICE


        I hereby certify that on April 21, 2021, a copy of the foregoing was served on the following
party electronically through the U.S. District Court, Western District of Texas ECF system to all
counsel of record all of whom are Filing Users of the Court’s Electronic Filing System.

                                                     /s/ Amir Alavi
                                                     Amir Alavi




                                                 2
